DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Willmeroth (US 2017/0345893; hereinafter Willmeroth).
Regarding claim 1, Fig 1 of Schwarzbauer discloses a component:
a semiconductor chip (CHIP; Fig 1; Col 2; line 4);
a buffer layer (DP; Fig 1; Col 2; Line 4);
a connecting layer (3; Fig 1; Col 2; Line 5);
a metal carrier (BP; Fig 1; Col 2; lines 5-6);

the semiconductor chip (CHIP; Fig 1; Col 2; line 4) comprises a substrate (SUB/2; Fig 1; Col 2; lines 4) and a semiconductor body (Chip/1; Fig 1; Col 2; lines 5-6) arranged thereon,
the metal carrier (BP; Fig 1; Col 2; lines 5-6) comprising copper (Col 2; lines 14) has a thermal coefficient at least 1.5 times as great as a thermal expansion coefficient of the substrate such as ceramic substrate (Col 2; lines 10) (Metal carrier comprising Copper has thermal expansion coefficient of 17 ppk/K and substrate has thermal coefficient of 4 ppm/K. Therefore Schwarzbauer will disclose the limitation that the metal carrier has a thermal coefficient of at least 1.5 times as great as a thermal expansion coefficient of the substrate);
the semiconductor chip (CHIP; Fig 1; Col 2; line 4) is fastened on the metal carrier (BP; Fig 1; Col 2; lines 5-6) by the connecting layer (3; Fig 1; Col 2; Line 5) in such a way that the buffer layer (DP; Fig 1; Col 2; Line 4) is arranged between the semiconductor chip (CHIP; Fig 1; Col 2; line 4) and the connecting layer (3; Fig 1; Col 2; Line 5) and adjoins the semiconductor chip (CHIP; Fig 1; Col 2; line 4),
the buffer layer (DP; Fig 1; Col 2; Line 4) has a yield stress  of 20 MPa (Col 2; Line 19; Yield stress of 20N/mm2 corresponds to 20 MP; which anticipates the claimed range);
the buffer layer (DP; Fig 1; Col 2; Line 4) adjoins (at least indirectly it is in contact with the semiconductor chip) the semiconductor chip (CHIP; Fig 1; Col 2; line 4) and is thus configured as part of the semiconductor chip, and

However Schwarzbauer discloses a thickness of the buffer layer but it does not expressly disclose vertical layer thickness of the buffer layer and the buffer layer has a vertical layer thickness ranging from 2 µm to 10 µm inclusive.
In the same field of endeavor, Willmeroth discloses that a buffer layer can have a vertical layer thickness of 5 µm (¶ [0062]; which anticipates the claimed range).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a buffer layer with a vertical layer thickness between the claimed range for the purpose of forming well-known and suitable thickness known in the art for the buffer layer.

Regarding claim 3, Fig 1 of Schwarzbauer discloses the metal carrier ((BP; Fig 1; Col 2; lines 5-6) has a higher yield strength of at least 60 MPa than the buffer layer (DP; Fig 1; Col 2; Line 4) (Since Schwarzbauer discloses the similar materials for metal carrier and buffer layer as the applicant, therefore the component of Schwarbauer will disclose the limitation of higher yield strength of at least 60 MPa) so that the onset and continuation of a plastic flow of the buffer layer is achieved earlier in comparison with the metal carrier and fractures inside the component are thereby avoided (Col 2; Lines 25-38).



Regarding claim 6, Fig 1 of Schwarzbauer discloses the carrier (BP; Fig 1; Col 2; lines 5-6) comprising copper (Col 2; lines 14); and
the buffer layer (DP; Fig 1; Col 2; Line 4) comprises at least one metal (Col 2; lines 15-20), the buffer layer being configured in respect to its material selection and in relation to the carrier (BP; Fig 1; Col 2; lines 5-6) and the substrate (SUB; Fig 1; Col 2; lines 4) in such a way that it has a lower yield strength than the carrier and the substrate (Col 2; lines 15-20).

Regarding claim 9, Fig 1 of Schwarzbauer discloses the connecting layer (3; Fig 1; Col 2; Line 5) is a solder layer (Col 2; Lines 15-20).

Regarding claim 12, Fig 1 of Schwarzbauer discloses the buffer layer (DP; Fig 1; Col 2; Line 4) covers at least 90% of a rear side facing toward the carrier (BP; Fig 1; Col 2; lines 5-6) of the semiconductor chip.

Regarding claim 13, Fig 1 of Schwarzbauer discloses the semiconductor chip (CHIP; Fig 1; Col 2; line 4/ Also including the SUB; Fig 1) fully convers the buffer layer (DP; Fig 1; Col 2; Line 4) in a plan view of the carrier (BP; Fig 1; Col 2; lines 5-6).

.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Willmeroth (US 2017/0345893; hereinafter Willmeroth) as applied to claim 1 and further in view of Feichtinger et al (US 2019/0131208; hereinafter Feichtinger).
Regarding claim 2, Schwarzbauer discloses the substrate (SUB/2; Fig 1; Col 2; lines 4) has a higher yield strength than buffer layer (Col 2; Line 19).
However Schwarzbauer does not expressly disclose the substrate comprising ceramic substrate has a greater vertical layer than the buffer layer.
In the same field of endeavor, Feichtinger discloses a ceramic substrate can have a vertical thickness of 200 µm. (¶ [0062])
Accordingly it would have obvious to the person in the ordinary skill in the art before effective filing date of the invention such that substrate has a greater vertical layer thickness than the buffer layer in order to improve the thermal conductivity at a surface (¶ [0062]).

Regarding claim 8, Schwarzbauer does not expressly disclose the substrate and the metal carrier each have a vertical layer thickness of at least 50 µm.
In the same field of endeavor, Feichtinger discloses a substrate comprising ceramic or copper can have a vertical thickness of 300 µm (¶ [0063]) 
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Willmeroth (US 2017/0345893; hereinafter Willmeroth) as applied to claim 1 and further in view of Shimizu et al (US 2009/0190320; hereinafter Shimizu).
	Regarding claim 4, Fig 1 of Schwarzbauer discloses the metal carrier (BP; Fig 1; Col 2; lines 5-6) comprising copper (Col 2; lines 14) and the substrate (SUB/2; Fig 1; Col 2; lines 4) is a ceramic substrate (Col 2; lines 10).
	However Schwarzbauer does not expressly disclose the thermal expansion coefficient of the substrate ranges from 2 ppm/K to 15 ppm/K inclusive and the thermal expansion coefficient of the carrier ranges from 8 ppm/K to 30 ppm/K inclusive.
	In the same field of endeavor, Shimizu discloses that a thermal expansion coefficient of ceramic material is 5 ppm/K (¶ [0114], which anticipates the claimed range) and a thermal expansion coefficient of copper is 18 ppm/K (¶ [0196]; which anticipates the claimed range).
	Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the thermal expansion coefficient of the metal carrier and substrate is within the claimed range as taught by Shimizu because the materials used in the component of Schwarzbauer for metal .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Willmeroth (US 2017/0345893; hereinafter Willmeroth) as applied to claim 1 and further in view of Scholz et al (US 2011/0223747; hereinafter Scholz).
Regarding claim 7, Schwarbauer discloses the buffer layer (DP; Fig 1; Col 2; Line 4) comprises aluminum (DP; Fig 1; Col 2; Lines 15-20)
Schwarbauer does not expressly disclose the buffer layer is configured to be coarse grained with an average grain size of more than 100 nm.
In the same field of endeavor, Scholz discloses a layer comprising aluminum is configured to be coarse grained layer with an average grain size of more than 100 nm (¶ [0007]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the buffer layer is configured to be coarse grained with an average grain size of more than 100 nm as the buffer layer will require low processing temperature (¶ [0007]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Willmeroth (US 2017/0345893; hereinafter Willmeroth) as applied to claim 1 and further in view of Shan et al (US 2018/0094799; hereinafter Shan).

In the same field of endeavor, Shan discloses a converter layer (¶ [0040]) arranged on a semiconductor chip (¶ [0040]), the semiconductor chip being a light emitting diode (¶ [0040]) and the converter layer comprising a wavelength converting luminescent materials (¶ [0040]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the component further comprises a converter layer and the semiconductor chip is a light emitting diode and the converter layer comprising wavelength converting luminescent materials in order to emit light in the desired wavelength range (¶ [0026]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Willmeroth (US 2017/0345893; hereinafter Willmeroth) and Shan et al (US 2018/0094799; hereinafter Shan) as applied to claims 1 and 10 and further in view of Feichtinger et al (US 2019/0131208; hereinafter Feichtinger).
Regarding claim 11, Schwarzbauer in view of Shan (Shan in particular) as modified above in claim 10 discloses the converter layer is a prefabricated converter platelet fastened to the semiconductor chip by means of a further connecting layer (¶ [0040] of Shan).

In the same field of endeavor, Feichtinger discloses a ceramic substrate can have a vertical thickness of 200 µm. (¶ [0062])
Accordingly it would have obvious to the person in the ordinary skill in the art before effective filing date of the invention such that substrate have a vertical layer thickness of less than 400 µm in order to improve the thermal conductivity at a surface (¶ [0062]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Willmeroth (US 2017/0345893; hereinafter Willmeroth) as applied to claim 1 and further in view of Shur et al (US 2017/0352776; hereinafter Shur).
Regarding claim 15, Schwarzbauer does not expressly disclose the semiconductor body is arranged between the carrier and the substrate.
In the same field of endeavor, Fig 1 of Shur discloses a semiconductor body (16/18/20; Fig 1) is arranged between a carrier (36; Fig 1) and a substrate (12; Fig 1).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the semiconductor body is arranged between the carrier and the substrate as taught by Shur in order to form .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbauer (US 5654586; hereinafter Schwarzbauer) in view of Willmeroth (US 2017/0345893; hereinafter Willmeroth) as applied to claim 1 and further in view of Feitisch et al (US 2013/0044322; hereinafter Feitisch).
Regarding claim 16, Fig 1 of Schwarzbauer discloses fastening (3; Fig 1; Col 2; Line 5) the semiconductor chip (CHIP; Fig 1; Col 2; line 4) to the carrier (BP; Fig 1; Col 2; lines 5-6).
However Schwarzbauer does not expressly disclose heat treating a component.
In the same field of endeavor, Feitisch discloses the component is heat treated (¶ [0008]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to heat treat the component in order to perform the melting of the soldering composition (¶ [0007]).
Regarding claim 17, Fig 1 of Schwarzbauer discloses the connecting layer (3; Fig 1; Col 2; Line 5) is a solder layer (Col 2; Lines 15-20) comprising silver.
However Schwarzbauer does not expressly disclose the connecting layer is an AuSn-based solder layer and the component is heat treated at temperatures ranging from 125 ºC to 200 ºC inclusive in order to adapt the flow properties of the connecting layer and of the buffer layer.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solder is a AuSn based solder or silver for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06) and heat treat the component in order to perform the melting of the soldering composition (¶ [0007]) in order to adapt the flow properties of the connecting layer and the buffer layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 16/639722.
This is a provisional nonstatutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gross et al (US 2002/0100545; Fig 1 discloses the limitation of claim 1 except the limitation “the buffer layer is arranged between the semiconductor chip and the connecting layer”
Otsuka et al (US 2020/0075529; Missing some of the limitations in claim 1 such as buffer layer and buffer layer has a low yield stress and buffer layer arranged between the semiconductor chip and the connecting layer”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RATISHA MEHTA/           Primary Examiner, Art Unit 2895